Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 17312576 filed on June 10, 2021.
Claims 1-9 and 37-46 are currently pending, and have been examined.

Claim Interpretation – Intended Use
Regarding Claims 1 and 8, Examiner notes that the following limitation: “A system (A method_ … one or more processors configured to be in network communication with a first mobile electronic device and a second mobile electronic device, wherein: …” is an intended use of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitations: “the one or more processors configured to: generate and store data …; receive, from the first mobile electronic device …; transmit, to the second electronic device …; receive, from the second mobile electronic device …;” are intended uses of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 1 and 8-9, Examiner notes that the following limitation: “generate(ing) and store(ing) data representing a construction task to be completed by the user …;” is an intended use of “a construction task”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 1 and 8-9, Examiner notes that the following limitation: “transmit(ing), …, a request to verify completion …;” is an intended use of “a request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 2, Examiner notes that the following limitations: “The system of claim 1, wherein one or more processors are configured to: if the response message … is verified, transmit …; and if the response message … is not verified; transmit …” are intended uses of “one or more processors”; are intended uses of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: “The system of claim 1, wherein one or more processors are configured to: if the response message … is verified, generate and store …;”; is an intended use of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: “The system of claim 1, wherein one or more processors are configured to: if the response message … is verified, generate and store … permitting pre-allocated funds associated with the construction task to be released from escrow”; is an intended use of “the construction task”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitations: “A non-transitory computer-readable storage medium … the non-transitory computer-readable medium storing instructions configured to be executed … one or more processors configured to be in network configuration…:” are intended uses of “non-transitory computer-readable medium and one or more processors,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitations: “execution of the instructions by the one or more processors causes the one or more processors to: generate and store data …; receive, from the first mobile electronic device …; transmit, to the second electronic device …; receive, from the second mobile electronic device …” are intended uses of “non-transitory computer-readable medium and one or more processors,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 37, Examiner notes that the following limitation: “The system of claim 1, wherein … one or more users permitted to view the verification …” is an intended use of “one or more users”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 38-39, Examiner notes that the following limitation: “The system of claim 1, wherein one or more users permitted to view the verification data …;”; is an intended use of “one or more users”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 40, Examiner notes that the following limitation: “The system of claim 1, wherein one or more processors are further configured to, …, generate data indicating …;” is an intended use of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 41, Examiner notes that the following limitation: “The system of claim 40, wherein the data indicating progress …, and whether a construction project is on schedule for completion …”; is an intended use of “a construction project”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 42-44, Examiner notes that the following limitation: “The system of claim 1, wherein one or more processors are configured to: …, generate and store an indication in a database …;”; is an intended use of “one or more processors”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Nonfunctional Descriptive Material
Regarding claim 13, Examiner notes that the following limitation: “pre-allocated funds …;” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).
Regarding claim 41, Examiner notes that the following limitation: “predefined deadline” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).

Claim Interpretation – Not Positively Recited
Regarding Claims 42-44, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 42-44: “The system of claim 1, wherein … configured to: if the response message indicates that completion of the construction task is verified, generate and store …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




















Claims 1-9 and 37-46 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 and 37-46 are directed to “a system;” claim 8 is directed to “a method;” and claim 9 is directed to “a non-transitory computer-readable storage medium.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-9 and 37-46 are directed to the abstract idea of “funds transfer based on project task completion” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 8 recites “generating and storing, …, data representing a construction task to be completed by a user …, wherein the data comprises an indication that completion of the construction task must be verified by the verifying party; receiving, …, …, a message indicating that the construction task has been completed, wherein the message comprises verification data; transmitting, …, …, a request to verify completion of the construction task, wherein the request comprises the verification data received from …; receiving, …, …, a response message indicating whether or not completion of the construction task is verified; if the response message indicates that completion of the construction task is verified, generating and storing, …, data indicating that the task is completed; and if the response message indicates that completion of the construction task is not verified, generating and storing, …, data indicating that the task is not completed.” Accordingly, claim 8, as well as claims 1-7, 9, and 37-46, recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “one or more processors”, “a first mobile electronic device”, “a second mobile electronic device”, “network communication”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “funds transfer based on project task completion.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “funds transfer based on project task completion” using computer technology (e.g., “one or more processors”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7 and 37-46 do not remedy the deficiencies of the independent claim 1 and are rejected accordingly. The dependent claims further refine the abstract idea, “funds transfer based on project task completion” of the independent claim. The dependent claims do not recite additional elements, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more.  Claims 2-7 and 37-46 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “funds transfer based on project task completion.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “funds transfer based on project task completion.”
Hence, claims 1-9 and 37-46 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 37-46 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 1 and 8-9 recite “generate(ing) and store(ing) data representing a construction task to be completed by a user …” For example, PGPub 20210326814 A1, [0013], [0020]-[0021], refers to “data representing a construction task to be completed;” and [0092] refers “at block 204, the system transmits data from a mobile electronic device to a remote server, wherein the transmission of data causes the server to store data representing the construction task to be completed … The mobile electronic device of purchaser 108 may then transmit the data via network 102 to server 104, wherein the transmission of data causes server 104 to store data representing the construction task to be completed;” but without details of how the data is representing a construction task to be completed. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 1 and 9 recite “generate and store … data comprises an indication that completion of the construction task must be verified by the verifying party;” For example, PGPub 20210326814 A1, [0013], [0020]-[0021], refers to “wherein the data comprises an indication that completion of the construction task must be verified by the verifying party;” but without details of how the data is comprised of any indication that completion of the construction task must be verified by the verifying party. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 1 and 8-9, recite “receive(ing), …, a message indicating that …; receive(ing), …, a response message indicating whether …;” and claim 40 recites “The system of claim 1, … the response message indicating whether …” For example, PGPub 20210326814 A1, [0013], [0020]-[0021], refers to “a message indicating that the construction task has been completed, … a response message indicating whether or not completion of the construction task is verified;” but without details of how the message is indicating that the construction task has been completed or how a response message is indicating whether or not completion of the construction task is verified. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 1-2 and 8-9, recite “if the response message indicates that completion is verified, …; if the response message indicates that completion … is not verified, …” and claims 3 and 42-44 recite “The system of claim 1, … the response message indicating that completion is verified …” For example, PGPub 20210326814 A1, [0013]-[0015] and [0020]-[0021], refers to “if the response message indicates that completion of the construction task is verified, …; and if the response message indicates that completion of the construction task is not verified, …” but without details of how the response message indicates that completion … is not verified or how the response message indicates that completion … is not verified. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 1 and 8-9, recite “if the response message indicates …, generate and store data indicating that the task is completed, and if the response message indicates … generate and store data indicating that the task is not completed.”; and claims 40-41 recite “The system of claim 1(40), … generate data indicating progress on a construction project …” For example, PGPub 20210326814 A1, [0013], [0020]-[0021], refers to “a message indicating that the construction task has been completed, … a response message indicating whether or not completion of the construction task is verified;” [0098] refers “At block 208, the system transmits data from a mobile electronic device to a remote server, wherein the transmission of data causes the server to store data indicat-ing the reported completion of the construction task;” [0095] refers to “At block 206, the system receives input comprising an indication that the construction task has been completed. The input may be executed by a user, and may take the form of an electronic message or transmission received by the system from an external device, or may take the form of a physical input detected by an input device or sensor of the system itself. In some embodiments, the input may be a set of one or more taps or presses executed against a touch-screen graphical user interface of a mobile application;” and [0099] refers to “In some embodiments, …wherein the transmission of data causes server 104 to store data indicating and regarding the completion of the construction task,” and [0100] refers to “At block 208a, the data indicating the reported completion of the construction task comprises image data, including but not limited to photographs of the construction task documenting progress and completion of the task. In some embodiments, such photographs may be captured by a user uploading the data at block 208. In some embodiments, a user interface of system 100 may automatically prompt a user to attach/upload a photograph or to capture a photo-graph in response to the user indicating that he wishes to indicate completion of a task;” but without details of how the data is indicating progress on a construction project or that the task is not completed. [0095] and [0099] do provide details on how data is indicating completion on a task. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed in regards to data indicating the progress on a construction project and to data indicating that the task is not completed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 1 and 8-9, recite “receive(ing), …, a response message indicating whether or not completion of the construction task is verified; if the response message indicates that completion… is verified, generate(ing) and store(ing) data indicating that the task is completed; and if the response message indicates that completion … is not verified, generate(ing) and store(ing) data indicating that the task is not completed.”  For example, PGPub 20210326814 A1, [0013], [0020]-[0021], refers to “receive(ing), from the second mobile electronic device, a response message indicating whether or not completion of the construction task is verified; if the response message indicates that completion of the construction task is verified, generate(ing) and store(ing) data indicating that the task is completed; and if the response message indicates that completion of the construction task is not verified, generate(ing) and store(ing) data indicating that the task is not completed;” but without details of how both “if the response message indicates that completion… is verified, generate(ing) and store(ing) data indicating that the task is completed; and if the response message indicates that completion … is not verified, generate(ing) and store(ing) data indicating that the task is not completed;” can occur at the same time. Satisfying either one of the “if statements” will cause the other “if statement” to not be executed. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed in regards to “if the response message indicates that completion… is verified, generate(ing) and store(ing) data indicating that the task is completed; and if the response message indicates that completion … is not verified, generate(ing) and store(ing) data indicating that the task is not completed” being accomplished at the same time. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 3 recites “The system of claim 1, wherein …:  if the response message indicates … permitting pre-allocated funds associated with the construction task to be released from escrow.” For example, PGPub 20210326814 A1, [0015], refers to “In some embodiments of the first system, the one or more processors are configured to: if the response message indicates that completion of the construction task is verified, generate and store an indication in a database permitting pre-allocated funds associated with the construction task to be released from escrow;” but without details of how the pre-allocated funds are being permitted to be released from escrow. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 37 recites “The system of claim 1, … metadata indicating one or more users permitted to view the verification data.” For example, PGPub 20210326814 A1, [0093], refers to “For example, metadata stored with or in association with the data may indicate what users (or what types of users) may view the stored construction task;” and [0103] refers to “For example, metadata stored with or in association with the data may indicate what users (or what types of users) may view the information regarding completion of construction task. In some embodiments, the information regarding comple-tion of the construction task may only be visible to certain users of system 100, such as the user who created the construction task, the user who purchased the construction task, workers at a work site of the construction task, and/or any one or more other parties associated in system 100 with the construction task;” but without details of how the metadata is indicating one or more users permitted to view the verification data. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 37-39 recite “The system of claim 1, wherein … one or more users permitted to view the verification data.” For example, PGPub 20210326814 A1, [0093], refers to “For example, metadata stored with or in association with the data may indicate what users (or what types of users) may view the stored construction task;” and [0105] refers to “In this manner, in some embodiments, once a construction task is completed, information regarding completion of the task may be visible to one or more users of system 100 who may have an interest in viewing and/or verifying completion of the construction task. For example, in an instance in which financing or payment is contingent on completion of a construction task, parties responsible for financing and/or payment may view the uploaded information through the platform provided by system 100;” but without details of how one or more users are permitted to view the verification of the completion data. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 42 recites “The system of claim 1, wherein …: permitting transfer of funds associated with verification of completion of the construction task.”  Claim 43 recites “The system of claim 1, wherein …: permitting transfer of funds from an escrow account to a wallet of a user of the system.” Claim 44 recites “The system of claim 1, wherein …: permitting transfer of funds between two users of the system.” For example, PGPub 20210326814 A1, [0125], refers to “At block 218, in accordance with affirmative verification of completion of the construction task at block 214, the system generates and stores an indication in a database permitting a transfer of funds associated with verification of completion of the construction task. In some embodiments, the data indicating that transfer of funds is permitted may indicate that transfer of funds between two user (e.g., between a homeowner and a contractor) is permitted; in some embodiments, the data indicating that transfer of funds is permitted may indicate that transfer of funds from an escrow account to a wallet of a user of the system is permitted;” but without details of how the funds are being transferred associated with verification of completion of the construction task; how funds are being transferred from an escrow account to a wallet of a user of the system; and how the funds are being transferred between two users of the system. Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9, and 42-44 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 8 is a method claim, yet recites “A method for verifying completion of a construction task, the method performed at a system comprising …” As claim 14 recites both the system of claim 1 and the method for using the system, it is unclear whether infringement of claim 8 occurs “when one creates the system that allows the user to verify completion of a construction task or whether infringement occurs when the user actually uses the input means to verifying completion of a construction task, and thus is invalid under 35 U.S.C. § 112(b). Therefore, because claim 8 recites both a system and a method for using that system, it does not apprise one of ordinary skill in the art of its scope, and is invalid under 35 U.S.C. § 112(b). (See IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005)).

Unclear Scope
Claim 9 recites “A non-transitory computer-readable storage medium …, the non-transitory computer-readable storage medium storing instructions configured to be executed by a system comprising one or more processors configured to be in network communication with a first mobile electronic device and a second mobile electronic device, wherein:” The claim is unclear because it is silent as to what is performing the non-transitory computer-readable storage medium storing instructions, “a system” or “one or more processors.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3 and 42-44 recite “The system of claim 1, wherein …: if the response message indicates that completion of the construction task is verified, …” The claim is silent as to what action is performed “if the response message indicates that completion of the construction task is not verified.” Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 37-42, and 44-46 are rejected under 35 U.S.C. § 103 as being unpatentable over Blackburn et al (U. S. Patent Application Publication No. 20210165822 A1), herein referred to as Blackburn, and in view of Faulkner (U. S. Patent Application Publication No. 20180174250 A1), herein referred to as Faulkner.
Regarding claims 1, 8, and 9, Blackburn discloses a system for verifying completion of a construction task, the system comprising one or more processors (FIG. 7, item 702, and [0097]) configured to be in network communication (FIG. 7, item 708, and [0097] with a first mobile electronic device (FIG. 1A, item 110, and [0073]-[0074]) and a second mobile electronic device (FIG. 1A, item 118, and [0073]-[0074], wherein:
the first mobile electronic device is associated with a building party and comprises an image capture device; (FIG. 1A, item 110, and [0073]-[0074] and [0083])
the second mobile electronic device is associated with a verifying party (FIG. 1A, item 118, and [0073]-[0074] and [0139]); and …
transmit, to the second electronic device, a request to verify completion of the construction task, wherein the request comprises the verification data received from the first mobile electronic device; ([0017]) …
a non-transitory computer-readable storage medium for verifying completion of a construction task, the non-transitory computer-readable storage medium storing instructions ([0014] and [0089]) configured to be executed by a system comprising one or more processors configured to be in network communication with a first mobile electronic device and a second mobile electronic device, wherein: …
Blackburn does not specifically disclose, however, Faulkner discloses the one or more processors (FIG. 16, item 1604, and [0162]) are configured to: generate and store data representing a construction task to be completed by a user of the mobile electronic device, wherein the data comprises an indication that completion of the construction task must be verified by the verifying party; ([0055]-[0056])
receive, from the first mobile electronic device, a message indicating that the construction task has been completed, wherein the message comprises verification data; ([0055]-[0056]) …
receive, from the second mobile electronic device, a response message indicating whether or not completion of the construction task is verified; ([0107])
if the response message indicates that completion of the construction task is verified, generate and store data indicating that the task is completed ([0055]-[0056]); and 
if the response message indicates that completion of the construction task is not verified, generate and store data indicating that the task is not completed (Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Written Description, paragraph 25 above).
Faulkner discloses construction project management systems and methods. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to ensure when a new construction project starts, the systems are in place to monitor project execution in all facets and phase of the project, such as complying with regulatory rules, so as not to suffer construction work delays due to severe weather conditions, failure to pass inspections, unknown property conditions, or the like. It is also important to manage construction progress and to assign a proper amount of personnel to complete construction projects on time, as well as facilitate the exchange of funds, such as through a digital wallet, as phases and the project are completed.
Regarding claim 2, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn does not specifically disclose, however, Faulkner discloses the system of claim 1, wherein the one or more processors are configured to: if the response message indicates that completion of the construction task is verified, transmit a confirmation message to the first mobile electronic device confirming that the construction task has been verified ([0055]-[0056]); and if the response message indicates that completion of the construction task is not verified, transmit a rejection message to the first mobile electronic device indicating that the construction task has not been verified (Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Written Description, paragraph 25 above).
Faulkner discloses construction project management systems and methods. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to ensure when a new construction project starts, the systems are in place to monitor project execution in all facets and phase of the project, such as complying with regulatory rules, so as not to suffer construction work delays due to severe weather conditions, failure to pass inspections, unknown property conditions, or the like. It is also important to manage construction progress and to assign a proper amount of personnel to complete construction projects on time, as well as facilitate the exchange of funds, such as through a digital wallet, as phases and the project are completed.
Regarding claim 4, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the verification data comprises an image captured using the image capture device of the first mobile electronic device. ([0072])
Regarding claim 5, Blackburn and Faulkner disclose the limitations of claims 1 and 4. Blackburn further discloses the system of claim 4, wherein the verification data comprises metadata associated with the image (Fig. 2, item 206, and [0080]).
Regarding claim 6, Blackburn and Faulkner disclose the limitations of claims 1 and 4-5. Blackburn further discloses the system of claim 5, wherein the metadata comprises temporal data (Fig. 2, item 206, and [0080]).
Regarding claim 7, Blackburn and Faulkner disclose the limitations of claims 1 and 4-5. Blackburn further discloses the system of claim 5, wherein the metadata comprises location data (Fig. 2, item 206, and [0080]).
Regarding claim 37, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the verification data comprises metadata indicating one or more users permitted to view the verification data ([0017] and [0019]).
Regarding claim 38, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the one or more users permitted to view the verification data include one or more of the following: the building party, the verifying party, and a third party who is neither the building party nor the verifying party ([0151]).
Regarding claim 39, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the one or more users permitted to view the verification data include one or more of the following: a user who created the construction task, a user who purchased the construction task, one or more workers at a work site of the construction task ([0159]), a responsible for financing associated with the construction task, a party responsible for payment associated with the construction task, a contractor associated with the construction task, and a supervisor associated with the construction task. 
Regarding claim 40, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn does not specifically disclose, however, Faulkner discloses the system of claim 1, wherein the one or more processors (FIG. 16, item 1604, and [0162]) are further configured to, based on the response message indicating whether or not completion of the construction task is verified, generate data indicating progress on a construction project to which the construction task is a component (FIG. 13, item 1306, and [0039], [0142], and [0144]).
Faulkner discloses construction project management systems and methods. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to ensure when a new construction project starts, the systems are in place to monitor project execution in all facets and phase of the project, such as complying with regulatory rules, so as not to suffer construction work delays due to severe weather conditions, failure to pass inspections, unknown property conditions, or the like. It is also important to manage construction progress and to assign a proper amount of personnel to complete construction projects on time, as well as facilitate the exchange of funds, such as through a digital wallet, as phases and the project are completed.
Regarding claim 41, Blackburn and Faulkner disclose the limitations of claims 1 and 40. Blackburn does not specifically disclose, however, Faulkner discloses the system of claim 40, wherein the data indicating progress on the construction project comprises one or more of the following: a percentage of progress for the construction project, and whether a construction project is on schedule for completion by a predefined deadline ([0064]-[0065]).
Faulkner discloses construction project management systems and methods. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to ensure when a new construction project starts, the systems are in place to monitor project execution in all facets and phase of the project, such as complying with regulatory rules, so as not to suffer construction work delays due to severe weather conditions, failure to pass inspections, unknown property conditions, or the like. It is also important to manage construction progress and to assign a proper amount of personnel to complete construction projects on time, as well as facilitate the exchange of funds, such as through a digital wallet, as phases and the project are completed.
Regarding claim 42, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the one or more processors (FIG. 7, item 702, and [0097]) are configured to: if the response message indicates that completion of the construction task is verified, generate and store an indication in a database permitting transfer of funds associated with verification of completion of the construction task (FIG. 24, item 2410; and FIG. 33, item 3310, and [0127]).
Regarding claim 44, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn further discloses the system of claim 1, wherein the one or more processors are configured to: if the response message indicates that completion of the construction task is verified, generate and store an indication in a database permitting transfer of funds between two users of the system (FIG. 24, item 2410; and FIG. 33, item 3310, and [0127]-[0128]).
Regarding claim 45, Blackburn and Faulkner disclose the limitations of claims 1 and 6. Blackburn further discloses the system of claim 6, wherein the temporal data comprises one or more of the following: data manually entered by a user of the first mobile electronic device indicating a date and/or time of completion of the task, data read from preexisting data about a schedule or deadline of the construction task, and it may comprise time data automatically generated by the first mobile electronic device (FIG. 2, items 206, 212, and [0068]-[0069] and [0080]).
Regarding claim 46, Blackburn and Faulkner disclose the limitations of claims 1 and 7. Blackburn further discloses the system of claim 7, wherein the location data comprises one or more of the following: data manually entered by a user of the first mobile electronic device indicating a location of completion of the task, data read from preexisting data about a location associated with the construction task, and data captured by a location sensor of the first mobile electronic device (FIG. 2, item 206, 212, and [0068]-[0069] and [0080]).

Claims 3 and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over Blackburn et al (U. S. Patent Application Publication No. 20210165822 A1), herein referred to as Blackburn, in view of Faulkner (U. S. Patent Application Publication No. 20180174250 A1), herein referred to as Faulkner, and in further view of Blackburn383 et al (U. S. Patent Application Publication No. 20210035383 A1), herein referred to as Blackburn383.
Regarding claim 3, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn and Faulkner do not specifically disclose, however, Blackburn383 discloses the system of claim l, wherein the one or more processors are configured to: if the response message indicates that completion of the construction task is verified, generate and store an indication in a database permitting pre-allocated funds associated with the construction task to be released from escrow ([0151]).
Blackburn383 discloses management of verification of project commencement and completion. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include management of verification of project commencement and completion, as in Blackburn383; and to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide multiparty information verifications, and to create an immutable record for management and verification of projection initiation, phases, task, and completion associated with workers, construction materials, and the construction process. Also, store the commencement and completion information on an immutable and/or distribute ledger. This allows for systematic and logical steps, processes, materials to be in place for the project to initiate and be successful, as well as to facilitate the exchange of funds for completion of tasks and the overall project.
Regarding claim 43, Blackburn and Faulkner disclose the limitations of claim 1. Blackburn and Faulkner do not specifically disclose, however, Blackburn383 discloses the system of claim 1, wherein the one or more processors (FIG. 2A, item 202, and [0078]) are configured to: if the response message indicates that completion of the construction task is verified, generate and store an indication in a database permitting transfer of funds from an escrow account to a wallet of a user of the system ([0151]).
Blackburn383 discloses management of verification of project commencement and completion. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include management of verification of project commencement and completion, as in Blackburn383; and to include construction project management systems and methods, as in Faulkner, to improve and/or enhance the technology for a system for a verifiable physical object with a digital representation and related applications, as in Blackburn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide multiparty information verifications, and to create an immutable record for management and verification of projection initiation, phases, task, and completion associated with workers, construction materials, and the construction process. Also, store the commencement and completion information on an immutable and/or distribute ledger. This allows for systematic and logical steps, processes, materials to be in place for the project to initiate and be successful, as well as to facilitate the exchange of funds for completion of tasks and the overall project.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Lavrov et al (U. S. Patent Application Publication No. 20150169791 A1) – Project Management System Providing Optimized Interaction with Digital Models
Lavrov recites systems and methods provide rendering of and interaction with digital building information modeling (BIM) models. The BIM models may be used for project management processes in the field. The BIM models may also be shared across multiple devices in the field, and received from cloud-based services in communication with the devices.  Lavrov not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 9:00 AM – 3:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                      
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692